Citation Nr: 1428876	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from January 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to TDIU. 

In February 2011, the Board remanded the case for additional development, to include scheduling a VA examination.  In June and December 2013, the Board remanded the case so that the Director of the Compensation and Pension Service (Director) could determine whether the Veteran was entitled to an award of TDIU under 38 C.F.R. § 4.16(b).  

At the beginning of the appeal, the Veteran was represented by the American Legion.  By a May 2014 VA Form 21-22a, the Veteran appointed the above-named attorney as his representative, thereby revoking the earlier appointment.  

In correspondence dated in May 2014, the Veteran's attorney requested a hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference or Travel Board hearing at the RO before a Veterans Law Judge, whichever allows for the earliest scheduling of the hearing.  The Veteran and his attorney must be given notice of the date, time, and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

